People v Talavera (2018 NY Slip Op 08758)





People v Talavera


2018 NY Slip Op 08758


Decided on December 20, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2018

Richter, J.P., Manzanet-Daniels, Tom, Gesmer, Kern, JJ.


7920 39/17

[*1]The People of the State of New York, Respondent,
vRaymond Talavera, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Beth R. Kublin of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Shari R. Michels, J.), rendered February 16, 2017, convicting defendant, upon his plea of guilty, of course of sexual conduct against a child in the first degree, and sentencing him to a term of seven years, unanimously modified, on the law, to the extent of reducing the mandatory surcharge and crime victim assistance fee to $250 and $20, respectively, and otherwise affirmed.
We perceive no basis for reducing the sentence.
As the People concede, the surcharge and fee should be reduced to the amounts applicable at the time of the crime.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 20, 2018
CLERK